DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest (in combination with the other claim limitations) an electrochemical device comprising an electrolytic solution containing an anion that is capable of doping into and dedoping from the conductive polymer in accordance with charging and discharging, wherein: the conductive polymer contains at least one material selected from the group consisting of polyaniline and a derivative of polyaniline, the at least one material being doped with sulfate ions (S04 2-), an infrared absorption spectrum of the active layer exhibits a first peak and a second peak, the first peak being derived from a quaternized nitrogen atom of the polyaniline or the derivative of polyaniline, the second peak being derived from a benzenoid structure of the polyaniline or the derivative of polyaniline, the first peak appears in a range from 1100 -1 to 1200 cm-1, inclusive, the second peak appears in a range from 1450 cm-1 to 1550 cm-1, inclusive, a ratio of an absorbance of the first peak to an absorbance of the second peak is more than or equal to 0.3 (claim 1 and its dependents).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/David M Sinclair/Primary Examiner, Art Unit 2848